Citation Nr: 0836843	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-28 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral residuals of 
frostbite of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The veteran had active service from November 1985 to November 
1988.  He also had service in the Army Reserves from October 
1983 to March 1984, with 2 months, 22 days prior inactive 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which, in pertinent part, denied the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(a) (2007).  Inactive duty for training includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2007).  Presumptive periods do 
not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e) (2007).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Initially, the Board notes that the veteran has asserted that 
he currently has bilateral residuals of frostbite of the 
lower extremities that were first manifested during his 
period of active service.  Specifically, in May 2006 he 
indicated that he experienced frostbite while in basic 
training in Fort Dix, New Jersey, in 1981 or 1982.  In August 
2006, he indicated that he experienced frostbite while in 
basic training from October 1983 to May 1984.   In October 
2006, he indicated that he experienced frostbite from October 
1983 to February 1984.

The veteran's enlistment report of medical examination dated 
in June 1983, conducted in conjunction with his entrance into 
the Army Reserve, shows that clinical evaluation of the lower 
extremities and feet was normal.  A history of genu varum was 
noted.

The veteran's enlistment report of medical examination dated 
in August 1985 shows that clinical evaluation of the lower 
extremities and feet was normal.  In the accompanying report 
of medical history, the examiner indicated that the veteran 
had a history of frostbite at age 19 for which he was treated 
at Walson Memorial Hospital in Fort Dix, New Jersey.  The 
examiner added that the frostbite of both feet and toes, 
which occurred in 1982, was mild and had a full recovery.

A chronological record of medical care dated in May 1986 
shows that the veteran was seen because the greater toe nail 
of his right foot was coming off.  He described that the 
reason for the toe nail coming off was frostbite six months 
earlier.  The assessment was removed toe nail.

While the veteran has provided a few copies of National Guard 
medical records which he had in his possession, it does not 
appear that the RO has attempted to associate all available 
Army National Guard or Army Reserve records with the 
veteran's claims file.  Indeed, the veteran's service 
personnel records reflect that there is a period of 2 months, 
22 days of inactive duty prior to his entrance into service 
in October 1983; the dates and nature of this prior period of 
service has not yet been verified.  The Board notes that 
although the veteran has asserted that he had service at Fort 
Dix in 1981, the RO has yet to attempt to specifically obtain 
such claimed records.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c) (2007).  As such, on remand, an effort 
should be made to associate the veteran's Army National Guard 
or Army Reserve medical and personnel records with his claims 
file, to include a verification of all his periods of active 
duty for training and inactive duty for training.

Additionally, a VA outpatient treatment record dated in June 
2006 shows that the veteran reported experiencing frostbite 
of both feet during boot camp in 1981 at Fort Dix, New 
Jersey, as he had slept in a pup tent with his feet exposed 
to the cold.  He added that he awoke with numb feet, but no 
pain, and had difficulty walking.  He described that 
currently, during the winter, he would have numbness of the 
toes, bilaterally, as well as, recurring fungal infections of 
the feet, nail, and skin.  The diagnosis was bilateral 
residuals of cold injury of the feet.  The examiner added 
that the cold injury was as likely as not the result of 
exposure during military service.

If following the above development, the veteran's specific 
periods of active duty, active duty for training, and 
inactive duty for training are verified, and it is 
demonstrated that he did, in fact, experience frostbite 
during a period of his active service, the RO should then 
consider whether veteran should then be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of his 
asserted bilateral residuals of frostbite of the lower 
extremities.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain the 
veteran's available Army National Guard or 
Army Reserve medical and personnel records 
not already of record, and associate them 
with the veteran's claims file.  In so 
doing, his exact periods of active duty, 
active duty for training,  and inactive 
duty for training should be verified.  All 
appropriate alternative sources should be 
searched.  The RO should specifically 
attempt to obtain any service medical or 
personnel records available prior to 
October 1983.  If it becomes apparent that 
obtaining any of the additional records is 
futile, it should be so noted in the 
claims file and the veteran should be 
notified.  

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If deemed necessary, 
the veteran should be afforded an 
appropriate VA examination.  If further 
any action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




